Order filed February 25, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00127-CV
                                  ____________

                   IN RE ROBERT M. SPRAGUE, Relator



                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              257th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2005-48988


                           ABATEMENT ORDER

      On February 11, 2014, relator, Robert M. Sprague, filed a petition for writ of
mandamus in this court. See Tex. Gov=t Code Ann. ' 22.221. In the petition,
relator complained of a number of pretrial evidentiary rulings issued by The
Honorable Judy Warne, Judge of the 257th District Court, Harris County, Texas, in
trial court cause number 2005-48999, styled In the Matter of the Marriage of R.M.
Sprague and D.L. Sprague.

      This court requested a response to the petition from real party in interest to be
filed on or before February 18, 2014. On February 18, 2014, the parties in the
underlying case filed a joint motion to suspend this court’s deadline for filing a
response to the petition because they are attempting to settle the case. The joint
motion to suspend is GRANTED. The relator and the real party in interest did not
suggest a new deadline for filing the response in the event a settlement is not
reached. Accordingly, we issue the following order.

      The original proceeding is abated for a period of thirty days from the date of
this order, at which time the relator and the real party in interest are directed to
advise the court of the status of the settlement. The original proceeding is treated as
a closed case, and removed from this court’s active docket.              The original
proceeding will be reinstated on this court’s active docket when the parties file a
motion to dismiss the original proceeding or other dispositive motion. This court
also will consider an appropriate motion to reinstate the original proceeding, or the
court may reinstate the original proceeding on its own motion.

      It is so ORDERED.

                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Wise.




                                          2